

115 HR 7361 IH: To amend the Internal Revenue Code of 1986 to allow exclusion of gain or loss on like-kind exchanges of virtual currency.
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7361IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Budd introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow exclusion of gain or loss on like-kind
			 exchanges of virtual currency.
	
		1.Exclusion for like-kind exchanges of virtual currency
 (a)In generalSection 1031 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (i)Special rule for virtual currencyFor purposes of this section, the exchange of virtual currency for virtual currency of like kind shall be treated in the same manner as the exchange of real property for real property of like kind..
 (b)Effective dateThe amendments made by this section shall apply with respect to exchanges completed after the date of the enactment of this Act.
			